t c memo united_states tax_court murray s friedland petitioner v commissioner of internal revenue respondent docket no 8816-11w filed date murray s friedland pro_se navid mehrjou for respondent memorandum opinion panuthos chief special_trial_judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction the issues before the court are whether petitioner timely filed a petition disputing the whistleblower office’s determination to deny him an award and if petitioner timely filed a petition whether his claim meets the monetary threshold requirement of sec_7623 background petitioner resided in new york at the time he filed the petition on or about date petitioner filed a form_211 application_for award for original information with respondent’s whistleblower office the whistleblower office denied petitioner’s whistleblower claim in a letter dated date the march determination petitioner acknowledged receipt of the march determination on date when he called the irs to dispute denial of his claim the whistleblower office subsequently mailed two additional letters to petitioner dated march and date both of which affirmed the march determination the date letter responded to a letter from petitioner dated date asking the irs to reconsider the march determination denying his whistleblower claim the date letter responded to a telephone call from petitioner the petition arrived at the court and wa sec_1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure 2the record does not reflect whether the date letter was in response to petitioner’s date phone call or another phone call petitioner made to the irs filed date the petition was sent in a fedex express envelope bearing a fedex standard overnight label with a ship date of date discussion to invoke the court’s jurisdiction an individual must appeal the amount or denial of an award to this court within days of such a determination by the whistleblower office sec_7623 friedland v commissioner tcmemo_2011_90 the 30-day period begins on the date of mailing or personal delivery of the determination to the whistleblower at his last_known_address kasper v commissioner t c ___ ___ slip op pincite if the march determination was mailed to petitioner at his last_known_address on date the 30-day period for filing a timely petition with the court under sec_7623 expired on date respondent relies upon the date date to commence the period for petitioner to file a timely petition respondent has not offered any evidence of the date and fact of mailing see kasper v commissioner supra at ___ slip op pincite citing 89_tc_321 with reference to a notice_of_deficiency the commissioner must prove by direct 3the 30th day was date a saturday the final date to petition the tax_court in this case which was not a saturday sunday or legal_holiday was monday date see sec_7503 rule a evidence the date and fact of mailing the notice to a taxpayer however there is some evidence of delivery of the notice to petitioner in the context of a notice_of_deficiency where a taxpayer receives actual notice without prejudicial delay and with sufficient time to file a petition the court has found that the notice is effective 81_tc_65 see also filosa v commissioner tcmemo_1993_615 petitioner acknowledges receipt of the march determination as of date when he called the irs to dispute the determination thus we conclude that the march determination was received no later than march days after the purported mailing petitioner thus received actual notice and had ample opportunity to timely file a petition even if the court were to consider the time to file a petition to run from the date of actual receipt no later than march the petition in this case mailed april days after receipt would still be untimely since it is outside the 30-day period see sec_7623 in his response petitioner asserts the date letter is the determination and the petition was thus filed timely contrary to petitioner’s argument however the march letter constituted the determination because it was a final administrative decision regarding his whistleblower claim see 135_tc_70 see also kasper v commissioner supra at ___ slip op pincite friedland v commissioner supra in friedland we dealt with a substantially identical situation involving multiple whistleblower office letters issued to a whistleblower we concluded here the whistleblower received four letters from the whistleblower office the first letter denied the whistleblower’s whistleblower claim the subsequent three letters merely reaffirmed the initial determination in the first letter moreover the whistleblower office stated in a letter to petitioner that he would have to appeal the determination through the court system not the whistleblower office accordingly we find that the first whistleblower office letter to the whistleblower 4in the notice_of_deficiency context when the date of mailing of a notice cannot be proven some courts of appeals have held that the time to file a petition in response to the notice would begin to run from the date of receipt 958_f2d_53 4th cir 653_f2d_1185 7th cir 635_f2d_895 d c cir other courts of appeals have held that if the notice was received with ample time to file a petition the notice was effective from the date of mailing 749_f2d_691 11th cir constituted a determination within the meaning of sec_7623 friedland v commissioner supra similarly the march letter the first letter in the instant case constituted a determination under sec_7623 and the petition in this case was not filed timely see sec_7623 see also kasper v commissioner supra at ___ slip op pincite friedland v commissioner supra in his response petitioner alleges for the first time that the whistleblower office erroneously advised him in writing to appeal the denial of his claim to the court of federal claims a review of the record shows no such written advice 5petitioner was also the whistleblower in friedland v commissioner tcmemo_2011_90 pursuant to the court’s holding as set forth at tcmemo_2011_90 the court entered an order of dismissal for lack of jurisdiction in that case at docket no 13926-10w on date an examination of the court’s record at docket no 13926-10w shows petitioner’s whistleblower claim at docket no 13926-10w is separate and distinct from the whistleblower claim in the instant case 6it appears petitioner was advised in writing to appeal a different whistleblower claim to the court of federal claims in docket no 13926-10w which is not at issue in this case petitioner argues in this case that the earlier erroneous advice regarding another whistleblower claim constitutes a penalty imposed upon him which the irs must abate pursuant to sec_6404 the irs has not assessed a penalty against petitioner we have no jurisdiction to abate a penalty which has not been assessed nor do we have jurisdiction over a failure by the irs to abate a penalty which has not been assessed see sec_6404 sec_6404 affords petitioner no assistance in this case as noted in friedland and other cases cited therein this court’s jurisdiction is strictly statutory and estoppel cannot create jurisdiction where none exists we cannot expand our jurisdiction even where the commissioner provided bad advice friedland v commissioner tcmemo_2011_90 citing schoenfeld v commissioner t c memo on the basis of the foregoing the court concludes that the petition was not timely filed therefore we need not reach the issue of whether petitioner’s claim met the monetary threshold requirement of sec_7623 to reflect the foregoing the court will grant respondent’s motion to dismiss for lack of jurisdiction an appropriate order of dismissal will be entered
